Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s Response
	In the Applicant’s Response dated 6/11/20, the Applicant amended claims 9, 10, 12-13, 21, canceled claims 22 and 23 and argued claims previously rejected in the Office Action dated 3/13/20. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/30/20, 11/4/20, and 11/24/20 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9, 13, 17 18 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Yaghmai, United States Patent Application Publication No. US hereinafter “Yaghmai”) in view of Ershov, United States Patent Pub. No. US 2011/0047145 A1.
Claim 9:
	Yaghmai discloses:
Yaghmai discloses a computer-implemented process for allowing a user to browse images stored in an information repository, comprising: displaying an image browsing graphical user interface on a display device (see Yaghmai, Page 2, Para. 31 and Fig. 7); Yaghmai discloses a graphical user interface that displays images.  
receiving a request from the user to view a desired image in the information repository (see Yaghmai, Page 3, Para. 21; Yaghmai discloses searching for an image and requesting the image by a user.);  
displaying the desired image in the GUI (see Yaghmai, Page 3, Para. 31 and Fig. 7; Yaghmai discloses a graphical user interface that displays images.);  and 
displaying a hotspot on the desired image in the GUI (see Yaghmai, Page 3, Para. 31; Yaghmai discloses a pop-up window being displayed because a user’s cursor hovers over a location in the image.  In other words, the location is a hotspot.);
responsive to a selection of a hotspot of the one or more hotspots, displaying in the GUI the snippet of text hyperlinked to the selected hotspot, (see paragraph [0016] and figure 7). Yaghmai teaches selecting a hotspot on the image and hyperlink text is displayed such as “visit joe’s about me page at”.



Hillinger discloses:
the snippet of text including a plurality of non-selectable terms, and a first key keyterm and a second keyterm embedded among the plurality of non-selectable terms, the first keyterm being hyperlinked to a first set of images in the information repository each having a corresponding hotspot hyperlinked to a snippet of text including the first keyterm, the second keyterm being hyperlinked to a second set of images, different that the first set of images, in the information repository each having a corresponding hotspot hyperlinked to a snipped of text including the second keyterm (see page 3). Hillinger teaches images being linked to text having non-selectable terms and selectable terms. Hillinger also teaches each terms can be correlated to different images once selected;
responsive to a selection of the hotspot hyperlinked to the snippet of text including the first keyterm and second keyterm, displaying the snippet of text including the first keyterm and the second keyterm (see pages 3 and 4). Hillinger teaches displaying text snippet can include multiple keyterms.
responsive to a selection of the first keyterm, displaying in the GUI a different image having a corresponding hotspot hyperlinked to a different snippet of text including the first keyterm, the different image being selected from the first set of images; and responsive to a selection of the second keyterm, displaying in the GUI a different image having a corresponding hotspot hyperlinked to a different snippet of text including the second keyterm, the different image being selected from the second set of images (see pages 3-6). Hillinger teaches selection of terms will display different corresponding images linked to those terms and also selection of the images will display different corresponding text linked to those images. 

Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed in Yaghmai to include displaying hotspots being hyperlinked comprising keyterms and each keyterm representing other images for the purpose of being user friendly and efficiently providing a quick access to view associated content, as taught by Hillinger.

Claim 11:  
	Yaghmai discloses the process of claim 10, wherein displaying the snippet of text that is hyperlinked to the selected hotspot in the GUI comprises either: 
popping up said snippet of text on top of the desired image and adjacent to the selected hotspot (see Yaghmai, Page 3, Para. 31; Yaghmai discloses popping up the text over the image and adjacent to the hotspot.);  or 
popping up said snippet of text on a side of the desired image;  or 
popping up said snippet of text in a prescribed fixed location on top of the desired image. 

Claim 13:  
the process of claim 10, further comprising: detecting a selection of one of the one or more keyterms in the displayed snippet of text (see paragraph [0016] and figure 7). Yaghmai teaches selecting a hotspot on the image and hyperlink text is displayed such as “visit joe’s about me page at”;  

		Hillinger discloses:
displaying a different hotspots on top of the selected different image in the GUI, the different hotspot being hyperlinked to a different snippet of text providing textual information about the selected different image, the different snippet of text including a plurality of non-selectable terms and a third keyterm embedded among the plurality of non-selectable terms, the third keyterm being keyterm (see Hillinger page 4); Hillinger discloses each hotspot being linked to different text about the image and one or more keyterms. The hotspot displayed is associated on the image and by clicking the hyperlinked hotspot, a text snippet is displayed which is associated with the image. 

Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed in Yaghmai to include displaying hotspots being hyperlinked comprising keyterms and each keyterm representing other images for the purpose of being user friendly and efficiently providing a quick access to view associated content, as taught by Hillinger.

Claim 17:  
the process of claim 10, further comprising: 
detecting a selection of one of the first or second keyterms in the displayed snippet of text (see Yaghmai, Page 1, Para. 16; Yaghmai discloses a detecting a selection of a keyterm in the pop-up link.);  
generating a query to a search engine, the query comprising either the selected keyterm, or the entire displayed snippet of text (see Yaghmai, Page 1, Para. 16; Yaghmai discloses a query for the search term or linked page is generated.);  
receiving search results from the search engine (see Yaghmai, Page 1, Para. 16; Yaghmai discloses receiving the webpage result.);  and 
displaying the search results in the GUI (see Yaghmai, Page 1, Para. 16; Yaghmai displaying the page.). 
 
Claim 18:  
	Yaghmai discloses the process of claim 10, further comprising: 
detecting a selection of one of the first or second keyterms in the displayed snippet of text (see Yaghmai, Page 1, Para. 16; Yaghmai discloses a detecting a selection of a keyterm in the pop-up link.);  and 
displaying thumbnails of other images in the information repository that also have the selected keyterm associated therewith in the GUI (see Yaghmai, Page 1, Para. 16; Yaghmai discloses displaying additional listings for a user.). 

Claim 21:  
a computer, comprising: one or more processors; one or more storage devices holding instructions executable by the one or more processors to:
display an image browsing graphical user interface (GUI) on a display device, (see Yaghmai, Page 2, Para. 31 and Fig. 7; Yaghmai discloses a graphical user interface that displays images.); 
receive a request from the user to view a desired image in the information repository (see Yaghmai, Page 3, Para. 21; Yaghmai discloses searching for an image and requesting the image by a user.); 
display the desired image in the GUI (see Yaghmai, Page 3, Para. 31 and Fig. 7; Yaghmai discloses a graphical user interface that displays images.);  and
display a hotspot on the desired image in the GUI,  (see Yaghmai, Page 3, Para. 31; Yaghmai discloses a pop-up window being displayed because a user’s cursor hovers over a location in the image.  In other words, the location is a hotspot.), 
responsive to a selection of a hotspot of the one or more hotspots, displaying in the GUI the snippet of text hyperlinked to the selected hotspot, (see paragraph [0016] and figure 7). Yaghmai teaches selecting a hotspot on the image and hyperlink text is displayed such as “visit joe’s about me page at”.

	Yaghmai does not explicitly disclose displaying hotspots being hyperlinked comprising keyterms and each keyterm associated with an image.

Hillinger discloses:
the snippet of text including a plurality of non-selectable terms, and a first key keyterm and a second keyterm embedded among the plurality of non-selectable terms, the first keyterm being hyperlinked to a first set of images in the information repository each having a corresponding hotspot hyperlinked to a snippet of text including the first keyterm, the second keyterm being hyperlinked to a second set of images, different that the first set of images, in the information repository each having a corresponding hotspot hyperlinked to a snipped of text including the second keyterm (see page 3). Hillinger teaches images being linked to text having non-selectable terms and selectable terms. Hillinger also teaches each terms can be correlated to different images once selected;
responsive to a selection of the hotspot hyperlinked to the snippet of text including the first keyterm and second keyterm, displaying the snippet of text including the first keyterm and the second keyterm (see pages 3 and 4). Hillinger teaches displaying text snippet can include multiple keyterms.
responsive to a selection of the first keyterm, displaying in the GUI a different image having a corresponding hotspot hyperlinked to a different snippet of text including the first keyterm, the different image being selected from the first set of images; and responsive to a selection of the second keyterm, displaying in the GUI a different image having a corresponding hotspot hyperlinked to a different snippet of text including the second keyterm, the different image being selected from the second set of images (see pages 3-6). Hillinger teaches selection of terms will display different corresponding images linked to those terms and also 

Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed in Yaghmai to include displaying hotspots being hyperlinked comprising keyterms and each keyterm representing other images for the purpose of being user friendly and efficiently providing a quick access to view associated content, as taught by Hillinger.

Claims 10 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Yaghmai, in view of Hillinger, in further view of Boose et al., United States Patent No.: US 7,200,271 B2, (hereinafter “Boose”).
Claim 10:  
	Hillinger discloses:
non-selectable terms (see page 3). Hillinger teaches images being linked to text having non-selectable terms and selectable terms.

Yaghmai and Hillinger does not explicitly disclose highlighting each of the keyterms in the displays snippet to distinguish the keyterm.

Boose discloses
highlighting each of the first and second keyterms in the displayed snippet of text in a manner that allows the user to distinguish the first and second keyterms from the in the displayed snippet of text (see Boose, Col.7, Lines 60-50; Boose discloses a text block that can be highlighted.)

Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed in Yaghmai and Hillinger to include highlighting each of the keyterms in the displays snippet to distinguish the keyterm form the rest of the text for the purpose of providing an efficient and accurate approach to automatically searching for particular text located in large drawing sets, parts catalogs or other manuals, as taught by Boose.

Claim 19:  
	Yaghmai discloses the process of claim 9, 

	 Yaghmai and Hillinger do not explicitly disclose a text entry box that allows the user to search for keyterms associated with all the images.

Boose discloses:
wherein the GUI further comprises a text entry box that allows the user to search all of the keyterms that are associated with all of the images in the information repository for a desired keyterm (see Boose, Col. 9, Lines 36-53; Boose discloses a text box for entering search terms.)


Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed in Yaghmai and Hillinger to include a text entry box that allows the user to search for keyterms associated with all the images for the purpose of providing an efficient and accurate approach to automatically searching for particular text located in large drawing sets, parts catalogs or other manuals, as taught by Boose.


Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Yaghmai in view of Hillinger, in further view of Boose and Rasmussen et al., United States Patent Application Publication No.: US 2002/0126990 A1, (hereinafter Rasmussen).
Claim 12:  
	Yaghmai discloses the process of claim 10, wherein highlighting each of the keyterms in the displayed snippet of text in a manner that allows the user to distinguish the keyterm from the rest of the text in the displayed snippet of text comprises one or more of: 

	Yaghmai and Hillinger do not explicitly disclose bolding the characters, changing the color and underlining the characters of each of the keyterms. 

Rasmussen discloses:
bolding the characters of each of the first and second keyterms in the displayed snippet of text;  or 
changing the color of the characters of each of the first and second keyterms in the displayed snippet of text (see Rasmussen, Page 4, Para. 48; Rasmussen discloses changing the color of terms in a pop-up.);  or 
underlining the characters of each of the first and second keyterms in the displayed snippet of text. 

Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed in Yaghmai, Hillinger and Boose to include bolding the characters, changing the color and underlining the characters of each of the keyterms for the purpose of providing templates to define selected parameters of the hot spots, as taught by Rasmussen.


Claim 14 are rejected under 35 U.S.C. 103 as being unpatentable over Yaghmai in view of Hillinger and Boose, in further view of Jin et al., United States Patent Application Publication No. US 2013/0138636 A1, (hereinafter  “Jin”). 
Claim 14: 
	Yaghmai discloses the process of claim 13, 
	

	
	Jin discloses
wherein the different image is selected from the information repository based on having the selected keyterm associated therewith comprises an action of selecting another image from the information repository that has the selected keyterm associated therewith the greatest number of times (see Jin, Page 6, Para. 99; Jin discloses selecting an image with word or label, associated the greatest number of time.)

Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed in Yaghmai and Hillinger to include selecting another image that has the selected keyterm for the purpose of providing a corresponding relationship between the respective labels and the respective images, as taught by Jin.	

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Yaghmai in view of Hillinger in view of Boose and Jin and in further view of Epling et al., United States Patent Application Publication No.: US 2007/0016543 A1, (hereinafter Epling).
Claim 15:  
	Yaghmai discloses the process of claim 13, 



Epling discloses
wherein the GUI further comprises an image history sector that provides the user with a chronologically-organized history of images that the user previously viewed (see Epling, Page 2, Para. 22-23; Epling discloses a displaying a history of viewed pages.), wherein the process further comprises: 
displaying a thumbnail of the desired image within the image history sector of the GUI (see Epling, Page 2, Para. 22-23 and Fig. 4 and 5; Epling discloses displaying thumbnails in the history section.);  
detecting a selection of said thumbnail (see Epling, Page 2, Para. 24 and 29, Fig. 4 and 5; Epling discloses a graphical user interface that detects selections.);  
re-displaying the desired image in the GUI based on the selection of said thumbnail (see Epling, Page 2, Para. 29 and Fig. 4 and 5; Epling discloses a graphical user interface that detects selections and displays the selection.);  and 
re-displaying the one or more hotspots on top of the desired image (see Epling, Page 2, Para. 29 and Fig. 4 and 5; Epling discloses displaying the images with hotspots.)

Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed in .


	Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Yaghmai in view of Hillinger and Boose, in further view of Knudson et al., United States Patent Application Publication No.: US 2013/0311329 A1, (hereinafter Knudson)
Claim 16:  
	Yaghmai discloses the process of claim 10, 

	Yaghmai and Hillinger do not explicitly disclose displaying a snippet of text that is hyperlinked to the selected hotspot.

Knudson discloses
wherein the GUI further comprises a snippet sector and wherein the snippet of text that is hyperlinked to the selected hotspot is displayed within the snippet sector of the GUI (see Knudson, Page 7, Para. 117-119, and Fig. 9 and 10; Knudson discloses a text area with linked text.)
for the purpose of providing “the user with imagery, or other information about the[se] related products" (see Knudson, Page 2, Para. 44).

.
 


Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Yaghmai in view of Hillinger and in further view of Xiao et al., United States Patent Application Publication No, 2011/0302162 A1, (hereinafter “Xiao”).
Claim 20:  
	Yaghmai discloses the process of claim 9, wherein each different snippet of text about the desired image comprises a combined relevance and interestingness score, and wherein the process further comprises displaying a default snippet of text about the desired image in the GUI, said default snippet of text comprising either: 

Yaghmai and Hillinger do not explicitly disclose the snippet of text about the desired image having the greatest relevance, most recently selected or searched the most. 

Xiao discloses
the snippet of text about the desired image comprising the greatest combined relevance and interestingness score;  or 
the snippet of text about the desired image in which the particular keyterm that the user most recently selected appears the greatest number of times;  or 
the snippet of text about the desired image in which the particular query term that the user originally used to search for the desired image appears the greatest number of times (see Xiao, Page 7, Para. 74; Xiao discloses determine the match with the top number of matches)
for the purpose of providing “automated mining of topic-related aspects from user-generated content” (see Xiao, Page 1, Para. 2).

Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed in Yaghmai and Hillinger to include the snippet of text about the desired image having the greatest relevance, most recently selected or searched the most for the purpose of providing automated mining of topic-related aspects from user-generated content, as taught by Xiao.

Response to Arguments
Applicant’s arguments with respect to claims 9 and 21 have been considered but are moot because the new ground of rejection does not rely on the reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIONNA M BURKE whose telephone number is (571)270-7259.  The examiner can normally be reached on M-F 8a-4p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Padmanabhan can be reached on (571)272-8352.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TIONNA M BURKE/     Examiner, Art Unit 2176                                                                                                                                                                                                        3/23/21